El Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
La corte de distrito desestimó nna apelación interpuesta contra la decisión dictada por la Comisión de Indemnizacio-nes a Obreros en la teoría de que las conclusiones de la co-misión debían ser seguidas, a menos que fuesen manifiesta-mente erróneas. La corte de distrito también resolvió que el apelante babía dejado de establecer mediante preponderan-cia de prueba el becbo de la incapacidad permanente.
La comisión tuvo ante sí poca o ninguna de la prueba adu-cida por el apelante en la corte de distrito. El conflicto entre esa prueba y la prueba presentada por la comisión era más aparente que real. La prueba del apelante estableció una condición mental anormal, el resultado de una fractura del cráneo que produjo, en adición a otros síntomas, una sen-sación de desvanecimiento y de visión defectuosa, equiva-lentes a una probable incapacidad permanente. La prueba presentada por la comisión demostró que la fractura babía sanado, no dejando huella visible alguna y que el estado fí-sico de los ojos era normal. La incapacidad, aunque resul-tado de un desorden mental más bien que de cualquier de-fecto físico, era no obstante real.
La corte de distrito no estaba obligada por las conclusio-nes de la comisión basadas en un solo aspecto del caso, según se desarrolló posteriormente en la corte de distrito, y cree-mos que al apelante debió concedérsele compensación de con-formidad con los becbos establecidos mediante una clara pre-ponderancia de la prueba.

Bebe revocarse la sentencia apelada y devolverse el caso para ulteriores procedimientos no incompatibles con esta opinión.

El Juez Asociado Señor Aldrey no intervino.